Whitfield, C. J.,
delivered the opinion of the court.
The Legislature undoubtedly intended, by § 3321 of the Oode of 1906, as amended in 1908 (Laws 1908, p. 196, c. 187), to give to an existing municipality with five hundred inhabitants, whose boundary line was within one mile of another municipality, the right to absorb such other municipality; but it is just as manifest from an inspection of section 3312 that no grant of power to do that is anywhere contained in that section. There is nothing in the section but an incidental reference to *317such absorption. It merely provides a time when, if the absorption occurs, the other municipality absorbed shall stand abolished.
In other words, while such was the legislative purpose, as we know from the history of this section and the reasons behind its enactment, it is just as clear as can be that the Legislature did not effectuate that intention, but wholly failed to give such grant of power in said section 3312. Section 3301 of the Code, and the other cognate sections in said chapter 99 on municipalities, provide alone for power in a municipality to incorporate, by extension of its limits, adjacent unincorporated territory. Those sections nowhere look in any of their provisions to any grant of power to an ‘existing municipality to extend its territory over the territory of another municipality and thus absorb it. The thought in the legislative mind was, in the enactment of section 3312, that it was a great evil to have two municipalities, vested with full municipal powers, completely officered, etc.,, whose boundary lines were only one mile apart, and so they intended to abolish ‘ minor municipalities so circumstanced and permit existing municipalities with five hundred inhabitants in such circumstances to absorb such lesser municipalities, and thus get rid of this very undesirable condition. The purpose was manifestly a good one; but they wholly failed, as a simple inspection of section 3312 clearly demontrates, to provide any means whereby this could be done to grant any authority for such action. It is fortunate that it is less than a year to the next session of the Legislature, when the purpose of the Legislature can be properly effectuated by an act properly drawn.
The result is that the ordinance of Seminary is void, the absorption of Gandsi by Seminary is a nullity, and the judgment, is reversed and the suit dismissed.

Reversed and dismissed.